Citation Nr: 0526616	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1945, including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In relevant part, the RO 
denied service connection for a left knee disorder, a 
bilateral shoulder disorder, and a low back disorder, all 
claimed as secondary to service-connected right knee 
disability.  The veteran timely perfected an appeal of these 
determinations to the Board.  

The veteran provided testimony in support of his appeal at an 
RO hearing that was held in July 2003, and thereafter at a 
video conference hearing that was chaired by the undersigned 
Acting Veterans Law Judge in September 2005.  Transcripts of 
both hearings have been made part of the record.

On the day of the video conference hearing, the Board granted 
a motion by the veteran's representative to advance the 
appeal on the docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004). 

The issue of entitlement to service connection for a 
bilateral shoulder disorder, claimed as secondary to the 
service-connected right knee disability, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran is service-connected for a right knee disability 
and the competent evidence of record is in relative equipoise 
as to whether the diagnosed degenerative arthritis of the 
left knee, status post total knee replacement, and the 
degenerative changes in the lumbar spine are proximately due 
to or the result of the service-connected right knee 
disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection for degenerative arthritis of the left 
knee, status post total knee replacement, and degenerative 
changes of the lumbar spine, claimed as secondary to the 
service-connected disability, is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA.  This new law imposes obligations on VA in terms of its 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

In this case, the VCAA has been complied with (both in terms 
of content and timing), by means of VCAA letters issued in 
July 2002 (prior to the issuance of the rating decision on 
appeal), and more recently in February 2005.

In any event, it is noted that the United States Court of 
Appeals for Veterans Claims has concluded that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claims 
of entitlement to service connection for left knee and lumbar 
spine disorders. 

Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  

A disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Initially, the Board notes that the veteran has been service-
connected for a right knee disability since November 1945.  
Having received a diagnosis of degenerative arthritis of both 
knees, he underwent bilateral total knee replacements in May 
1995.  Medical records in the file also reveal objective 
findings of degenerative changes of the lumbar spine, as 
early as in March 1990.

In June 2002, the veteran filed claims for service connection 
for left knee, lower back and bilateral shoulder 
disabilities, claimed as secondary to his service-connected 
right knee disability.  Specifically, he stated that, over 
the years, he had had to shift his bodyweight, to protect his 
right knee, in such a way that he had suffered damage to his 
left knee and lower back.  He also asserted that, due to 
decreased range of motion and pain in both knees, he had had 
to use his upper body (shoulders) to lift himself out of 
chairs.  This, he indicated, had caused permanent damage to 
his shoulders.

In a July 2002 letter, Dr. T.B., a private chiropractic 
physician, stated that the veteran had been a chiropractic 
patient of his since 1998 and had been a chiropractic patient 
most of his life due to his old knee injury, that most of the 
veteran's complaints were subsequent to his initial knee 
problem, and that X-rays confirmed degeneration in the lumbar 
spine, with a disc herniation in 1990.  Dr. T.B. also 
explained that a change in biomechanics of the lower 
extremity can often have adverse effects on the spine and 
other joints and that it was his opinion that the veteran's 
degenerative changes were "directly related to a 
biomechanical problem, i.e., [the] previous [right] knee 
injury."  He further stated that the veteran's bilateral 
shoulder disorder appeared to be "from overuse, i.e., 
lifting himself up from a seated position."

An October 2002 VA examination report reflects the VA 
examiner's opinion that the veteran's development of 
arthritis in the left knee with soreness in the back and 
shoulders was not due to his service-connected right knee 
disability.  The examiner stated that the veteran had spared 
his right knee with limping, but that he distributed his 
weight carefully and that he was doubtless careful with his 
left knee after the right knee injury.  He also explained 
that this would not cause a severe enough degenerative 
process to need replacement of the left knee or to cause the 
veteran's back or shoulder problems, and that the veteran had 
been able for many years without excess effort to lift 
himself without undue strain on the shoulders.  He concluded 
that the right knee did further degenerate from what was 
known about it years after the injury, but that he did not 
believe that the pathologic situations in the other joints 
were secondary.

In a February 2003 letter, Dr. B.V., a private physician with 
a specialty in joint replacements, stated that the veteran, a 
patient of his orthopaedic clinic for many years, had 
documented spinal stenosis, lumbar spine degenerative changes 
and degenerative arthritis of both knees.  He indicated that 
he performed bilateral total knee replacements in the veteran 
in 1995 and opined that patients with degenerative arthritis 
of the knees often do compensate with their upper 
extremities, which frequently leads to degenerative changes.

Private medical records from Dr. W.C., a private specialist 
in arthritis and rheumatology, dated from March 2004 to 
January 2005, reflect various complaints of pain, stiffness, 
and swelling in the hands, wrists, shoulders, and neck with a 
diagnosis of unspecified inflammatory polyarthropathy.

Also of record are the transcripts of the above mentioned 
hearings of July 2003 and September 2005, which reveal the 
veteran's reiteration of his contentions of record that he 
has developed left knee, lumbar spine and bilateral shoulder 
disabilities due to his service-connected right knee 
disability.  At the July 2003 hearing, he also reported 
treatment for his shoulders from Dr. T.B. as early as a month 
earlier.

As shown above, there is competent evidence in the record 
both against and in favor of the veteran's claims for service 
connection for disabilities of the lumbar spine and left 
knee.  The VA physician who examined the veteran in October 
2002 opined against the existence of a nexus between the 
disabilities of the left knee and lower back and his service-
connected right knee disability, while the veteran's treating 
chiropractic physician, who has been treating the veteran 
since 1998, has opined that the diagnosed degenerative 
changes are directly related to the previous injury, offering 
the rationale that a change in biomechanics of a lower 
extremity can often have adverse effects on the spine and 
other joints.  This medical opinion supports the veteran's 
statements of record to the effect that he believes that his 
having had to shift his bodyweight over the years to protect 
his right knee has caused his left knee and lumbar spine 
disabilities.

Given the evidence of record, the Board finds that there is 
an approximate balance of positive and negative evidence 
regarding the veteran's claims for service connection for 
disabilities of the lumbar spine and left knee.  When the 
evidence is in such relative equipoise, the Board must give 
to the veteran the benefit of the doubt.  Consequently, the 
Board concludes that entitlement to service connection for 
degenerative arthritis of the left knee, status post total 
knee replacement, and degenerative changes of the lumbar 
spine, are warranted on a secondary basis.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  The appeal 
is granted.


ORDER

Service connection for degenerative arthritis of the left 
knee, status post total knee replacement, secondary to the 
service-connected right knee disability, is granted.

Service connection for degenerative changes of the lumbar 
spine, secondary to the service-connected right knee 
disability, is granted.


REMAND

As indicated above, Dr. T.B. opined in July 2002 that the 
veteran's bilateral shoulder disorder appeared to be "from 
overuse, i.e., lifting himself up from a seated position."  
However, he did not render a diagnosis of a shoulder 
disability and it is noted that this physician's records, 
dated through July 2002, show no such diagnosis either, 
although a July 2002 record shows complaints by the veteran 
of pain in the left shoulder.

The VA physician who examined the veteran in October 2002 
indicated that, while the veteran's shoulders were normal to 
inspection, there was discomfort in ranges of motion, which 
he believed was likely representative of bursitis and/or 
arthritic changes in the shoulders.  The examiner, however, 
then stated that the shoulders "were not further evaluated 
[during] this visit," and he did not order radiological 
studies, nor rendered any diagnosis pertaining to the 
shoulders.

Thus, the record, as it stands today, is unclear as to 
whether the veteran currently suffers from a disability of 
the shoulders.  This should be clarified on remand, by 
scheduling the veteran for another VA medical examination.  
The VA physician should also be asked to comment on the 
likely etiology of any diagnosed disability of the shoulders.

Additionally, the Board notes that, while the veteran stated 
at the September 2005 video conference hearing that he did 
not have any additional evidence to submit and that all 
records from a private rheumatologist had been submitted to 
VA, he did report, at the July 2003 RO hearing, having 
received treatment for his shoulders from Dr. T.B. as early 
as in June 2003.  The earliest records from Dr. T.B. in the 
file are his July 2002 medical opinion and the July 2002 
record showing complaints of left shoulder pain.  Thus, it 
appears that there are still medical records from Dr. T.B. 
that need to be sought and made part of the file, as they are 
seemingly pertinent to the issue of entitlement to secondary 
service connection for a bilateral shoulder disability.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should take the necessary 
steps to secure and made part of the 
veteran's claims folder copies of records 
reflecting medical treatment for the 
shoulders furnished by Dr. T.B. since 
July 2002, to include the reported 
treatment/medical consultation of June 
2003.

2.  Once the above action has been 
completed and the additional records from 
Dr. T.B. have been associated with the 
claims folder, the RO/AMC should return 
the October 2002 VA examination report to 
its subscriber, with the claims folder.

The RO/AMC should ask the VA examiner to 
review the evidence of record, to include 
the medical records associated pursuant 
to the above instruction, re-examine the 
veteran's shoulders, and thereafter issue 
an addendum stating whether a diagnosis 
of a bilateral shoulder disability is 
currently warranted in this case and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability is proximately due to 
or the result of the service-connected 
right knee disability.

The RO/AMC should ask the examiner to 
offer a rationale for his etiology 
opinion.

If the VA physician who examined the 
veteran in October 2002 is unavailable, 
another physician should review the 
claims folder, examine the veteran, and 
furnish the necessary opinions.

The RO/AMC should ask the VA examiner to 
review the claims folder 
contemporaneously with the examination, 
and to note in the report whether this 
was accomplished, as requested.

3.  After the above development has been 
fully accomplished, and the medical 
examination report/addendum has been made 
part of the record, the RO/AMC should re-
adjudicate the veteran's claim for 
secondary service connection for a 
bilateral shoulder disability. 

If, upon re-adjudication, the claim 
remains denied, the RO/AMC should provide 
the veteran with an SSOC. Thereafter, the 
case should be returned to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


